Title: From Thomas Jefferson to St. George Tucker, 22 June 1779
From: Jefferson, Thomas
To: Tucker, St. George



Dr Sir
Williamsburgh June 22. 1779.

As to an undoubted zeal for the cause of the American states you have always added a proper disposition to aid the island of Bermudas in her distresses, we have cast our eyes on you as a proper  person to communicate to them what we are authorized to do by a recommendation from Congress and resolution of our assembly. For this purpose I take the liberty of inclosing to you three copies of a resolution of council to be forwarded if you please to such person in Bermuda as you think best, and by such different opportunities as may ensure the safe passage of one. It is true the relief is small, but if you can intimate under the rose that they bring Brobdinag bushels of salt, I imagine the same measure might be meted to them. I am Dr. Sir Your very humble servt.,

Th: Jefferson

